Case 6:20-cv-06947-FPG-MJP Document 1-2 Filed 11/05/20 Page 1 of 11




EXHIBIT A
  Case 6:20-cv-06947-FPG-MJP Document 1-2 Filed 11/05/20 Page 2 of 11

                                                                       Service of Process
                                                                       Transmittal
                                                                       03/23/2020
                                                                       CT Log Number 537493204
TO:      KIM LUNDY SERVICE OF PROCESS
         WALMART INC.
         702 SW 8TH ST
         BENTONVILLE, AR 72716-6209

RE:      Process Served in New York

FOR:     WALMART INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 Ward Echo and Ralph P. Ward, Pltfs. vs. Wal-Mart Stores, Inc. and Wal-Mart Stores
                                 East, Inc., Dfts. // To: Walmart Inc.
DOCUMENT(S) SERVED:              -
COURT/AGENCY:                    None Specified
                                 Case # 20200198CV
NATURE OF ACTION:                Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:      C T Corporation System, New York, NY
DATE AND HOUR OF SERVICE:        By Certified Mail on 03/23/2020 postmarked on 03/16/2020
JURISDICTION SERVED :            New York
APPEARANCE OR ANSWER DUE:        None Specified
ATTORNEY(S) / SENDER(S):         None Specified
REMARKS:                         Due to the current COVID-19 situation, this service was delayed in route to an
                                 alternate CT location.
ACTION ITEMS:                    CT has retained the current log, Retain Date: 04/06/2020, Expected Purge Date:
                                 04/11/2020

                                 Image SOP

                                 Email Notification, KIM LUNDY SERVICE OF PROCESS ctlawsuits@walmartlegal.com

SIGNED:                          C T Corporation System
ADDRESS:                         1999 Bryan St Ste 900
                                 Dallas, TX 75201-3140
For Questions:                   877-564-7529
                                 MajorAccountTeam2@wolterskluwer.com




                                                                       Page 1 of 1 / YC
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
r
                            Case 6:20-cv-06947-FPG-MJP
                                                 PLACE STICKERDocument        1-2TO THEFiled
                                                              AT TOP OF ENVELOPE        RIGHT 11/05/20 Page 3 of 11
    DOS-110 (Rev. 04/08)                                OF THE RETURN ADDRESS, FOLD AT DOTTED LINE                           vl
                                                                                                                                                    U.S. POSTAGE » PITNEY BOWES
    DEPARTMENT OF STATE                                                                                                                      JT/
    ONE COMMERCE PLAZA                                 USPS CERTIFIED MAIL
    99 WASHINGTON AVENUE
    ALBANY, NY 12231-0001                                  USPS CERTIFIED MAIL                                                                  j ZIP 12231
                                                                                                                                                \ 02 m               $ 004.20°
                                                                                                                                                   0001391831 MAR 16 2020




                                                       9214 8969 0059 7932 0716 27

                                                 202003120591.........
                                                 WALMART INC.
                                                 1118THAVE
                                                 NEW YORK NY, 10011




                                                iOOiiSBSOi CO17                           i Wi *11TTl ii] l),li -1 i i • ‘Tl i i1111111' i11 i1111111111111 i il i* I'
             Case 6:20-cv-06947-FPG-MJP Document 1-2 Filed 11/05/20 Page 4 of 11



             •»        State of New York - Department of State
                               Division of Corporations


Party Served:                                         Plaintiff/Petitioner.-
 WALMART INC.                                           WARD, ECHO




 WALMART INC.
 Ill 8TH AVE
 NEW YORK, NY 10011




 Dear Sir/Madam:
 Enclosed herewith i-s a legal document which was served upon the Secretary -of
 State on 02/26/2020 pursuant to SECTION 306 OF THE BUSINESS CORPORATION LAW.
  This copy is being transmitted pursuant to such statute to the address
 provided for such purpose.



                                                                          Very truly yours,
                                                                   Division of Corporations




                                                               i
         /




                                         ;<




                                                                                       ;r
                                                                      *
1
    Case 6:20-cv-06947-FPG-MJP Document 1-2 Filed 11/05/20 Page 5 of 11



            STATE OF NEW YORK
            SUPREME COURT: STEUBEN COUNTY


            ECHO WARD and RALPH P. WARD,

                                                     Plaintiff
                                                                          SUMMONS
                 v.
                                                                          Index                  19(^0/
            WAL-MART STORES, INC. and
            WAL-MART STORES EAST, INC.,

                                                     Defendants


      JTO THE ABOVE-NAMED DEFENDANTS:
      Z
      Z
      cfi
      O        YOU ARE HEREBY SUMMONED to answer the Complaint in this- action and to serve
      ua copy of yOur answer on the Plaintiffs’ attorneys within twenty (20) days after the service of
      ythis Summons and Complaint, exclusive of the day of service, where service is made by
      “delivery upon you personally within the state, or within thirty (30) days after completion of
      “service where service is made in any other manner.
      a*
      peS
      <
      N
      u        In case of your failure to appear or answer, JUDGMENT will be taken against you by
      ^default for the relief demanded in the Complaint.                            ^
                                                                                                c=>
      O
      nJ
      z          Trial to be held in the County of Steuben
      o                                                                                 n       CD
      o          The basis of the venue is the location of the accident               CDcr
                                                                                        CO      v—»
      X                                                                                         ro
      u          Plaintiffs’ cause of action arose in Steuben County
                                                                                      <s>zz
      tDated:     Coming, New York, this
                                               <7A
                                                7 _ day of February 2020
                                                                                                ZT>

                                                                                      ~nc~
                                                                                       - zz.    CO

                                                                                  .   m _<•
                                                            WELCH, DONLON&££ARPLES££LLC
                                                            Attorneys for Elerfrtifft

                                                     By:
                                                            MICHAEL A. DONLONrESQ.
                                                            Office and Post Office Address
                               SERVED BY                    8 Denison Parkway East, Suite 203
                                                            Coming, New York 14830
                           Maas
                               : ti;.

                                                            Telephone: (607)936-8057
                                        SINCE 1924
                      \u> WWW.SERVICO.COM ^
                       %                &

                                'A/ALLV-V
    \•
V        Case 6:20-cv-06947-FPG-MJP Document 1-2 Filed 11/05/20 Page 6 of 11




                   TO THE ABOVE-NAMED DEFENDANTS:

                   The nature of the action is:   personal injury.

                   The relief sought is: money damages.




             ><
             2
             d
             S
             2 ••
             OS
             o
             u
             CJ
                     0
             nJ
             a.
             C/5
             lu
             Om
             03
             <
             N
             U

             2
             O
             2
             O
             a
             x
             u

             £




                                                                     ■




         J
Case 6:20-cv-06947-FPG-MJP Document 1-2 Filed 11/05/20 Page 7 of 11



   STATE OF NEW YORK
   SUPREME COURT : COUNTY OF STEUBEN
                                                         I   ■
   ECHO WARD and RALPH P. WARD,

                                Plaintiffs,                    COMPLAINT

          v.
                                                               Index No^fcfc)0 " 0
   WAL-MART STORES, INC. and
   WAL-MART STORES EAST, INC.,

                                Defendants.
                                                                                      Ss;
                                                                              o       r-r-.
          Plaintiffs, by the Law Offices of WELCH, DONLON & CZARPfe^PLLdjheir
  >
  z                                                             B co    L,
                                                                     rn ^
  attorneys, complaining of the Defendants, hereby allege:      oo ~-z-
  as
  o                                            -                          '            ^
  u              AS A FIRST CAUSE OF ACTION PLAINTIFFS ALLEGE:
 u                                                                            o
 -J                                                                           -T-,

 o.                                                                                      CD
 CO
 w        1.     Plaintiffs, at all times hereinafter mentioned, were residents of Schuyler County,
 CL
 CC
 c^New York,
 u
 08
 2       2.      Upon information and belief, Defendant WAL-MART STORES, INC., is a foreign
 o
 -j
 z
 business corporation conducting substantial retail business in New York State and having its
 sc
 u.
 principal place of business at 702 S.W. Eighth Street, Bentonville, Arkansas 72716.

         3.      Upon information and belief, Defendant WAL-MART STORES EAST, INC., is a

   breign business corporation registered to do business in New York State having its executive

  i iffice at 702 S.W. Eighth Street, Bentonville, Arkansas 72716. Upon further information and

   >elief, WAL-MART STORES EAST, INC., is a wholly owned subsidiary of Defendant

   YAL-MART STORES, INC. (hereafter collectively referred to as “Defendant Store”).




                                                   -1-
%   Case 6:20-cv-06947-FPG-MJP Document 1-2 Filed 11/05/20 Page 8 of 11




                   4.   That at all times mentioned herein, Defendant Store did own and operate a retail

          store known as the “Walmart Supercenter” located at 3217 Silverback Lane, Painted Post, NY
                                                                                 t
          14870.

                   5.   Upon information and belief, the above action falls within one of the exceptions

          noted in CPLR § 1602 concerning apportionment of damages under the rules of joint and several

         liabilities, inclusive of CPLR § 1602(2).

                   6.   That on or about October 5,2019, the Plaintiff, ECHO WARD, was a patron at

     ^Defendant Store located at 3217 Silverback Lane, Painted Post, NY 14870. While there, and
     z
     o
     zwhile engaged in routine shopping activity, an employee of Defendant Store, caused a
     Z
     0£
     O                                               ■
     Ynerchandise transport cart to come into contact with/run into Plaintiff ECHO WARD. The
     u
     Sfcollision knocked ECHO WARD to the ground.
     to
     CU
     a.
     os            7.   Said incident resulted in severe permanent and painful physical injuries to ECHO
     <
     N
     CJ
     oaWARD.
     z
     o
     ■J
     z
     o
                   8.   The aforesaid act(s) of Defendant Store’s employee was/were being committed in
     Q

     ^furtherance of the Defendant Store’s business and while said employee was acting in the scope of

      his employment. In committing these acts, the employee failed to use due care in that he failed to

      look and see what was there to be seen, failed to warn Plaintiff and others of his presence and his

      intent to operate the metal flat cart in a manner that would permit it to collide with Plaintiff ECHO

      WARD, failed to keep the cart under reasonable control so as to avoid the collision with ECHO

      WARD, failed to follow industry arid/or company standards for use and operation of the aforesaid

      metal flat cart. Upon information and belief, Defendant Store is directly liable for the acts and

      omissions described herein. Upon further information and belief, Defendant Store is vicariously



                                                         -2-
Case 6:20-cv-06947-FPG-MJP Document 1-2 Filed 11/05/20 Page 9 of 11



      liable for the injurious acts and omissions of its employee described herein under the doctrine of

      “respondeat superior”.

             9.      Defendant Store, their agents and/or employees, have a duty to act reasonably when

  moving merchandise from place to place throughout its premises. Defendant also has a duty to act

  reasonably in the placement of metal carts used to transport merchandise from place to place

  throughout its premises.

              10:     Defendant Store, their agents and/or employees, have a duty to safely move

  merchandise transportation carts from place to place throughout its premises, taking due care to
 >h

 zsee what is there to be seen, and to avoid collisions with other people located within the premises,
 o'
 5
 including Plaintiff invitee.
 CJ

 u            11.    Defendant Store, their agents and/or employees, have a duty to use due care in
 _!
 a.
 Ifrnoving merchandise transportation carts from place to place throughout its premises and to do so
 a.
 %
 Sn a reasonably safe manner so as to avoid causing harm to Plaintiff who was legally and
 o»

 §foreseeably upon the premises as a store patron.
 2
 O
 a           12.     Defendant Store, their agents and/or employees, failed to act reasonably in moving
 sc
 u.
 glhe aforesaid cart through the premises and/or failed to safely move the cart through the premises

  and/or failed to move the cart through the premises in a reasonably safe manner.

             13.     Defendant Store was further negligent in failing to warn Plaintiff ECHO WARD of

      :he impending danger posed by the manner and method of work being conducted by its

      ;mployee(s) in proximity to the busy and heavily trafficked retail shopping area. Defendant Store

      vas negligent as well in placing the metal flat cart in a heavily trafficked retail aisle and in such a

      nanner as to make it difficult to detect through use of the human senses, i.e. the cart was concealed

  md/or otherwise obstructed from view. Defendant Store was further negligent in hiring the subject

                                                       -3-
Case 6:20-cv-06947-FPG-MJP Document 1-2 Filed 11/05/20 Page 10 of 11



   employee, and/or was negligent in training the subject employee concerning proper use and

   operation of the implement in question and/or in failing to properly supervise the said employee in

   the use and operation of same. Defendant was negligent as well in failing to erect barriers to
                                                                                                   i

   prevent the implement from traveling into the area of retail space known to be constantly occupied

   by patrons including Plaintiff.

               14.     Upon information and belief, the duties of Defendant Store described herein and

   owed to Plaintiff ECHO WARD were non-delegable in nature.

              15.      Asa result of the negligence of Defendant Store, its agents and/or employees,

  Plaintiff ECHO WARD suffered severe permanent injuries to her face, head, neck, left knee, right
  p
  2

  gwrist and hand. Likewise, ECHO WARD has incurred and continues to incur substantial special

  udamages in the form of past and future medical expenses. ECHO WARD has also suffered and
  nJ
  CL

  Continues to suffer substantial general, damages in the form of past and future pain and suffering
  CL
  CC                                                                    -   •

  s&nd loss of enjoyment of life. Upon information and belief, the injuries ECHO WARD sustained as
  08

        result of the aforesaid negligence of Defendant are permanent in nature.
  Z
  o
  Q           16.     Defendant Store is vicariously liable for the negligent conduct of its agents and/or
  sc
  u.
  ^employees, who caused the cart to be negligently placed and/or directed the cart into the person of

   ECHO WARD.

              17.     That, the accident and injuries sustained by the Plaintiff resulted solely from the

       legligence of Defendant Store, its agents and/or employees and without any negligence of the

       5laintiff contributing thereto.

              18.     The Plaintiff has thereby personally suffered damages in an amount that exceeds

       he monetary jurisdictional limits of all lower courts.



                                                       -4-
Case 6:20-cv-06947-FPG-MJP Document 1-2 Filed 11/05/20 Page 11 of 11



                   AS A SECOND CAUSE OF ACTION PLAINTIFFS ALLEGE;

            19. Repeat and reallege the allegations contained in paragraphs 1 through 18 hereof as if

    more fully set forth at length herein.

            20. That the Plaintiff RALPH WARD was married to the Plaintiff ECHO WARD at the

    time of the accident alleged above and continues to be married to the said Plaintiff.

            21. That as a result of said accident and injury to the Plaintiff ECHO WARD, the Plaintiff

    RALPH WARD has lost the society, love, services and companionship of his spouse.

            22. By reason of the foregoing, Plaintiff RALPH WARD has been damaged in an amount
   >*
   ^which exceeds the jurisdictional monetary limits of all iower courts.
   5
   z
   cc       WHEREFORE, Plaintiff(s) demand judgment against the Defendant(s), both jointly and
   o
   u

  Severally, in an amount that exceeds the monetary jurisdictional limits of all lower courts, together
  a.
  “with costs and disbursements of this action and such other and further relief as the Court may deem    ;
  CU
  CC
  [|ust and proper.
  °8
  Z
  o
  gDated:    February 7, 2020
  D          Coming, New York
  35
  u                                               WELCH, DONLON^TCZ.                ,ES/PLLC
 - ua
  £
                                                  By:

                                                         Attorney for Plaintiffs
                                                         Office and Post Office Address
                                                         8 Denison Parkway East, Suite 203
                                                         Coming, New York 14830
                                                         Telephone: (607) 936-8057
                                                         Email: michael@wdciniurylaw.com




                                                   -5-
